LatimeR, Judge
(concurring in the_ result) :
I concur in the result.
Article 70 of the Uniform Code of Military Justice, 10 USC § 870, provides that it shall be the duty of appellate defense counsel to represent an accused before a board of review if there is a request by him or if the Government is provided representation. The latter situation did not prevail in this instance, so the only question involved is whether the accused has shown good cause for failing to take advantage of the law. While I have some reservation about the sufficiency of his showing, there is some risk that the Army policy may have influenced his trial counsel to minimize the advantages of appellate counsel. For that reason, I believe the best interests of justice.require that he be given a chance to exercise that right.